
	

114 HR 1615 : DHS FOIA Efficiency Act of 2015
U.S. House of Representatives
2015-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1615
		IN THE SENATE OF THE UNITED STATES
		July 7, 2015Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To direct the Chief FOIA Officer of the Department of Homeland Security to make certain
			 improvements in the implementation of section 552 of title 5, United
			 States Code (commonly known as the Freedom of Information Act), and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the DHS FOIA Efficiency Act of 2015. 2.Department of Homeland Security Freedom of Information Act implementation (a)Deadline for updating regulationsNot later than 90 days after the date of the enactment of this Act, the Chief FOIA Officer of the Department of Homeland Security, as appointed pursuant to section 552(j) of title 5, United States Code, shall finalize and issue an updated regulation implementing section 552 of title 5, United States Code (commonly known as the Freedom of Information Act), which shall include—
 (1)public guidance on procedures to be followed when making requests under paragraph (1), (2), or (3) of section 552(a) of title 5, United States Code;
 (2)updated guidance to the components of the Department responsible for processing such requests, which may include information on how to adopt automated processing of requests made under paragraphs (1), (2), or (3) of section 552(a) of title 5, United States Code;
 (3)detailed information on fees and costs associated with such requests; and (4)detailed information on the appeals process for such requests.
				(b)Identification of costs
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Chief FOIA Officer, in coordination with the Chief Financial Officer of the Department and the heads of each of the relevant components of the Department, shall identify the total annual cost to the Department of implementing section 552 of title 5, United States Code.
 (2)GuidanceThe Chief FOIA Officer shall develop guidance on reporting standards related to the direct and indirect costs to the Department associated with the processing of requests made under paragraphs (1), (2), and (3) of section 552(a) of title 5, United States Code.
 (c)Cost savingsThe Chief FOIA Officer, in collaboration with the heads of each of the relevant components of the Department, shall—
 (1)identify unnecessary and duplicative actions taken by the Department in the course of processing requests made under paragraphs (1), (2), and (3) of section 552(a) of title 5, United States Code, by not later than 120 days after the date of the enactment of this Act; and
 (2)eliminate unnecessary and duplicative actions taken by the Department in the course of processing requests made under paragraphs (1), (2), and (3) of section 552(a) of title 5, United States Code, by not later than 12 months after the identification of such action under paragraph (1).
 (d)FOIA tracking systemsNot later than 90 days after the date of the enactment of this Act, the Chief FOIA Officer shall develop a plan to automate the processing of requests made under paragraphs (1), (2), and (3) of section 552(a) of title 5, United States Code to the Department. Such plan shall take into account the specific needs of each of the components of the Department responsible for processing such requests and address required and recommended technology capabilities and elements. Such plan shall include an assessment of the costs and benefits associated with establishing and using electronic processing systems to process requests made under paragraphs (1), (2), and (3) of section 552(a) of title 5, United States Code.
 (e)FOIA backlogNot later than 90 days after the date of the enactment of this Act, the Chief Privacy Officer of the Department, in consultation with the Chief FOIA Officer, shall update and issue guidance to the heads of each of the relevant components of the Department regarding the goal of reducing the backlog in processing requests made under paragraphs (1), (2), and (3) of section 552(a) of title 5, United States Code, by 50 percent between fiscal year 2015 and fiscal year 2018.
			(f)Report
 (1)Semiannual privacy reportThe Chief FOIA Officer shall include in each semiannual privacy report submitted under section 1062(f) of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee–1(f)) each of the following:
 (A)The total costs to the Department of meeting the requirements of section 552 of title 5, United States Code, for the period covered by the report.
 (B)An assessment of progress made toward meeting the backlog goals pursuant to subsection (e) during the period covered by the report and the periods covered by the two preceding reports.
 (C)An assessment of whether the Department has adequate staffing and other resources to address the backlog goals pursuant to subsection (e) for processing requests made under paragraphs (1), (2), and (3) of section 552(a) of title 5, United States Code.
 (D)An assessment of the progress made towards automating the processing of requests made under paragraphs (1), (2), and (3) of section 552(a) of title 5, United States Code, during the period covered by the report.
 (2)Fiscal year 2016 requirementsThe Chief FOIA Officer shall include in the second semiannual privacy report for fiscal year 2016 each of the following:
 (A)A description of any cost savings identified under subsection (d). (B)The plan developed under subsection (d).
 (g)Duplicative action definedIn this section, the term duplicative actions means actions carried out by two or more components or programs that are engaged in the same activities or provide the same services related to the processing of FOIA requests to the same beneficiaries.
 3.Progress on automationUpon completion of the plan to automate the processing of requests made under paragraphs (1), (2), and (3) of section 552(a) of title 5, United States Code, the Chief FOIA Officer shall provide the plan to the heads of the components of the Department and seek written feedback from each head of a component agency regarding the extent to which that component will adopt the plan, the associated costs, and the projected timelines.
		
	Passed the House of Representatives June 25, 2015.Karen L. Haas,Clerk
